DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12, 14-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US Pub No 2014/0277780 A1) in view of Knight (US Pat No 6,409,375 B1) and further in view of McFarlane (US Pat No 4,357,670).
Re claim 7, Jensen et al. disclose a method of testing individual nozzles on a spray system including a plurality of nozzles (Fig. 3, 322) in fluid communication with a fluid pump (318), the method including:
a) configuring the spray system from a normal operating mode into a nozzle test mode, wherein the normal operating mode includes directing flow from the pump (318) through a main flow meter (3061 - 323) and the nozzle test mode includes directing flow from the pump to a nozzle check flow meter (3062 - 323);
b) operating the pump (318) to meet a first pressure set point;
c) opening one of the individual nozzles (322) of the spray system;
d) measuring the resulting flow rate through the nozzle check flow meter (paragraph 0033).
Jensen et al. does not explicitly teach preventing flow through a nozzle check flow meter, preventing flow through the main flow meter or the steps of c) opening one of the individual nozzles of the spray system while maintaining the remaining nozzles in a closed position;
e) closing the individual nozzle; and
f) repeating steps c) to e) until the flow rate through each individual nozzle has been measured at the nozzle check flow meter.
However, Jensen et al. describes independently controlling each section (paragraph 0015) while Knight explicitly discloses a spraying system also including independently controlled sections and shutting off the flow to the different sections when appropriate (col. 2, lines 35-38) which would lead to prevention of flow through the nozzle check flow meter or prevention of flow through the main flow meter in Jensen et al.
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation have the sections in Jensen et al. individually shut off as disclosed by Knight as Jensen et al. already discloses specific adjustment of the application rate through the system.
Further, McFarlane discloses a method of testing individual nozzles on a spray system (abstract) including a plurality of nozzles (abstract) in fluid communication with a fluid pump (col. 2, lines 51-55), the method including:
a) configuring the spray system from a normal operating mode into a nozzle test mode (abstract – “a fitting for coupling…”), wherein the nozzle test mode includes directing flow from the pump to a nozzle check flow meter (1; abstract);
b) operating the pump to meet a first pressure set point (col. 2, lines 56-59;
c) opening one of the individual nozzles of the spray system while maintaining the remaining nozzles in a closed position (col. 9, lines 28-29);
d) measuring the resulting flow rate through the nozzle check flow meter (col. 1, lines 63-65);
e) closing the individual nozzle (col. 9, lines 28-29); and
f) repeating steps c) to e) until the flow rate through each individual nozzle has been measured at the nozzle check flow meter (col. 1, lines 31-34).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the system of Jensen et al. utilize the device of McFarlane to ensure that each nozzle supplies liquid at a predetermined rate and that it is matched to the remaining nozzles (McFarlane – col. 1, lines 9-10).
Re claim 8, Jensen et al. as modified by Knight and McFarlane disclose recording each of the measured flow rates through the individual nozzles (McFarlane – col. 1, lines 61-65).
Re claim 9, Jensen et al. as modified by Knight and McFarlane disclose comparing the measured flow rates through each individual nozzle to a target flow parameter (McFarlane – col. 9, lines 25-26).
Re claim 10, Jensen et al. as modified by Knight and McFarlane disclose providing an indication of which individual nozzles fail to meet the target flow parameter (McFarlane – col. 9, lines 23-26).
Re claim 11, Jensen et al. as modified by Knight and McFarlane disclose the target flow parameter is a flow rate range (McFarlane - abstract).
Re claim 12, Jensen et al. as modified by Knight and McFarlane disclose the target flow parameter is a minimum flow rate (McFarlane – abstract).
Re claim 14, Jensen et al. as modified above disclose all aspects of the claimed invention but does not teach a three-way valve.
However, Knight discloses three-way valves (Fig. 1, 24).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the servo valves of Jensen et al. as modified by McFarlane be three-way valves as taught by Knight to provide further directional flow control in the system.
Re claim 15, Jensen et al. as modified by Knight and McFarlane disclose the step of opening one of the individual nozzles includes opening one of the individual nozzles for a predetermined time period before closing the individual nozzle (McFarlane – col. 3, lines 12-15).
Re claim 16, Jensen et al. as modified by Knight and McFarlane disclose the comparing step is performed as each individual nozzle is being tested (McFarlane – col. 9, lines 25-26).
Re claim 17, Jensen et al. as modified by Knight and McFarlane disclose configuring the spray system from the nozzle test mode to the normal operating mode once all individual nozzles have been tested (McFarlane – 3 is removed).
Re claim 20, Jensen et al. as modified by Knight and McFarlane disclose the step of providing a notification includes reporting the measured flow rates of at least the individual nozzles failing to meet the target flow parameter (McFarlane – Abstract).
Re claim 21, Jensen et al. as modified by Knight and McFarlane disclose the step of directing flow from the pump (Jensen – Fig. 3, 318) through a main flow meter (3061 - 323) and preventing flow through a nozzle check flow meter (3062 - 323) and the step of directing flow from the pump to the nozzle check flow meter (3062 - 323) while preventing flow through the main flow meter (3061 - 323) are effectuating by operating a single three-way valve (Knight – 24; operating only one valve between the 2 sections would be required).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the servo valves of Jensen et al. as modified by McFarlane be three-way valves as taught by Knight to provide further directional flow control in the system.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US Pub No 2014/0277780 A1) in view of Knight (US Pat No 6,409,375 B1) and McFarlane (US Pat No 4,357,670) and further in view of Meyer (US Pub No 2017/0072420 A1).
Re claim 13, Jensen et al. as modified by Knight and McFarlane disclose all aspects of the claimed invention but do not teach purging the spray system of air.
However, Meyer discloses purging an agricultural spray system of air (paragraph 0024).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the system of Jensen et al. as modified by McFarlane purge the air from the system as taught by Meyer as part of a spray boom cleanout procedure. 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US Pub No 2014/0277780 A1) in view of Knight (US Pat No 6,409,375 B1) and McFarlane (US Pat No 4,357,670) and further in view of Hiniker et al. (US Pat No 4,637,547).
Re claims 18 & 19, Jensen et al. as modified by Knight and McFarlane disclose all aspects of the claimed invention but do not teach a user interface located within a cab of a vehicle.
However, Hiniker et al. show a user interface (Fig. 1, 41) located within the cab (42) of a vehicle (11).
The substitution of one known element (user interface as shown in Hiniker et al.) for another (user interface as shown in Jensen et al. as modified by McFarlane) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the user interface shown in Hiniker et al. would have yielded predictable results, namely, an input in Jensen et al. as modified by McFarlane to allow an operator to enter information related to the system.
Response to Arguments
Applicant’s arguments with respect to claim(s) 7-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752

/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752